TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.  03-02-00327-CV



The State of Texas, Appellant


v.


Ben White Land, L.P., Appellee






FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 2289, HONORABLE GUY HERMAN, JUDGE PRESIDING





	Appellant filed an unopposed motion to dismiss its appeal requesting that this Court
dismiss this appeal and assess costs against appellant. 
 Therefore, we dismiss this appeal on motion of appellant. Tex. R. App. P. 42.1(a)(2).


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel 
Dismissed on Appellant's Motion
Filed:   July 26, 2002
Do Not Publish